March 30, 1970


Honorable Edgar A. Wallace            Opinion No.   M-602
County Attorney, Kerr County
Chas. Schreiner Bank Building         Re.:.Compensation of the Court
Kerrville, Texas 78028                     Reporter for the 198th
                                           Judicial District and
Dear   Mr. Wallace:                        related question.
            Your request   for   an opinion asks the follwing
question:
            "[Wlhat,is the maximum salary a court
       reporter can be paid in the newly created
       198th ,JudicialDistrict and hw each county
       in that.district ,is to be assessed."
          The 198th Judicial District is composed of the
counties of Kerr., Bandera, Kendall, Menard, Concho, Kimble
and McCulloch; Subdivision (a) of Section 3.026 of Article
199a, Vernon's Civil Statutes. You~point out in your re-
quest that then198th,Judicial District overlaps four counties
in the 2nd 38th.Judicial District, one county in the 33rd
Judicial District and one county in the 35th Judicial Dis-
trict, and that Conch0 County is the only,county in the 198th
Judicial District which has no'overlap.
          Section 2.008, Article 199a~,Vernon's Civil Statutes,
applicable to the 198th Judicial District, provides:
            "The district judge shall appoint an of-
       ficial shorthand ,reporter for the court who
       shall have the qualifications and receive the
       compensation.prescribed by law. If other dis-
       trict courtzhave jurisdiction in, the county,
       the official shorthand reporter.is entitled to
       the compensation prescribed by,law for the of-
       ficial shorthand reporters of the.other dis-
       trict courts."
         .The maximun~compensation,~of..the
                                          court reporter for
the 2nd,38th..JudiciaLDistrict is SE.,500per annum.' Article


                             -2872-
Hon. Edgar A. Wallace, page 2 (~-602)


2326j-Sla, Vernon's Civil Statutes. The maximum compensa-
tion of the court reporter for the,93rd and 35th Judicial
Districts is'$E.,SOOper annum. Article’2326j-24,  Vernon's
Civil Statutes.
          Article 2326j-24 provides that the salary fixed
by the district judge "shall be paid ,monthly,by and in
proportion for each county of the'district as provided by
law, . . . ." Article 2326j-51a provides that the salary
fixed by the district judge shall'be paid "by the com-
missioners court of each of the counties comprising the
2nd 38th Judicial District of Texas."
          Since Section 2.008 of Article 199a provides that
the official,~shorthandreporter shall receive the compensa-
tion prescribed by law for the official shorthand reporters
of other district courts which have jurisdiction in the
county, it is our'opinion that the,maximum compensation of
the court reporter for the 198th Judicial District is the
same as that'prescribed for court reporters of the 2nd 38th
Judicial District, the 33rd Judicial District and the 35th
Judicial District counties of which overlap the 198th Judicial
District. ~Accordingly, you are advised'that it is our opinion
that the maximum salary of a court reporter for the 198th
Judicial District is $8,500 per annum.
          The court reporter's salary-:tobe fixed by the
judge of the 198th Judicial District is assessable to each
county in that district "in proportion to their population
according to the latest United States decennial census."
Article 2327a-1, Vernon's Civil Statutes.
                       SUMMARY
           The maximum salary of the..courtreporter of
     the~'l98th:.JudicialDistrict is $9,500 per annum.
     The salary of the court  repotter'fixed by the
     judge of the 198th Judicial District is to be
     assessed each county in that district "in pro-
     portion to,their population according to the
     latest,United States decennial.census," Article
     2327a-1,. V.C.S.
                                        very tr   y,

                                              $ /7id--
                                            . MARTIN
                                           General of Texas
                        -2873-
 r    .




Ron. Edgar A. Wallace, page 3 (M-602)


Prepared by Cohn Reeves
Assistant'Attorney Gener?l
APPROVED:
OPINION COMMITTEE
Kerns Taylor,,Chairman
W. E. Allen, Actitig'Co-Chairman
Austin C. Bray, Jr.
Bob Lattimore
Richard Chote
James M. Mabry
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WRITE
First Assistant




                        -2874-